 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     STEVEN HEMMANN
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                    Case No. 6:19-po-00244-JDP

12                    Plaintiff,                   STIPULATION TO EXTEND MOTION
                                                   SCHEDULE; ORDER
13    vs.

14    STEVEN HEMMANN,

15                   Defendant.

16
            The parties, by and through their respective counsel, Susan St. Vincent, counsel for the
17
     United States, and Benjamin Gerson, counsel for the Defendant, hereby stipulate and agree to
18
     extend the present motion schedule.
19
            On January 28, 2020, the Honorable Jeremy Peterson set a motion schedule as follows:
20
     defense motions by February 12, 2020; government reply by February 26, 2020; sur-reply by
21
     March 4, 2020, and argument on March 23, 2020.
22
            The parties are actively working towards a disposition, and therefore stipulate to one
23
     additional week before commencing the motion schedule, with an argument date set at the court's
24
     convenience.
25
     ///
26
     ///
27
     ///
28
                                                  Respectfully submitted,
 1                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 2
 3   DATED: February 13, 2020                          By:   /s/ Susan St. Vincent
                                                             Susan St. Vincent
 4                                                           Yosemite National Park Legal Officer
                                                             Attorney for Plaintiff
 5
 6                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 7
 8   DATED: February 13, 2020                          By:   /s/ Benjamin Gerson
                                                             Benjamin Gerson
 9                                                           Assistant Federal Defender
                                                             Attorney for Defendant
10                                                           Steven Hemmann

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Hemmann: Stipulation to Extend Motion Schedule           -2-
 1                                                     ORDER

 2            It is hereby ordered that the parties file motions on the following amended schedule:

 3   defense motion by February 19, 2020; government reply by March 4, 2020; sur-reply by March

 4   18, 2020. Argument to be set for April 1, 2020 at 10 a.m.

 5
     IT IS SO ORDERED.
 6
 7
     Dated:       February 13, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Hemmann: Stipulation to Extend Motion Schedule    -3-
